                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 19-365-JVS

 Defendant           SHAWN SOBHANI                                           Social Security No. 6         9       8   3
 akas:   None                                                                (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                       MONTH    DAY    YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.           10   07      2019

  COUNSEL                                                                 Lillian Chu, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Assault on a Person Assisting Federal Officers and Employees in violation if 18 USC §111(a)(1) a lesser included offense of
                     the crime charged in Count 2 of the Indictment.

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: TIMED SERVED as charged in the lesser included
                     offense in Count 2 of the Indictment


It is ordered that the defendant shall pay to the United States a special assessment of $25, which is due immediately.
Any unpaid balance shall be paid while on supervised release.

Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived, as it is found that the defendant does not have the
ability to pay a fine.

The defendant shall be placed on supervised release for a term of one (1) year under the following terms and
conditions:




         1.          The defendant shall comply with the rules and regulations of the United States Probation &
                     Pretrial Services Office and General Order 18-10, including, but not limited to, the condition
                     that defendant shall not commit another federal, state or local crime;

         2.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

                     The drug testing condition mandated by statute is suspended based on the Court’s determination
                     that the defendant poses a low risk of future substance abuse.


CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                       Page 1 of 6
 USA vs.     SHAWN SOBHANI                                                      Docket No.:    CR 19-365-JVS

                     The Court recommends that the probation officer impose minimal supervision.

                     On the Government’s motion, the remaining counts are ordered DISMISSED.

                     Defendant is advised of his appeal rights. Release #D8799 written.


                      In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard
                      Conditions of Probation and Supervised Release within this judgment be imposed. The Court may change the
                      conditions of supervision, reduce or extend the period of supervision, and at any time during the supervision
                      period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a
                      violation occurring during the supervision period.




                        October 7, 2019
                        Date                                                          U. S. District Judge James V Selna

                      It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal
                      or other qualified officer.

                                                                                          Clerk, U.S. District Court



                      10/7/19                            By
                      Filed Date                                                          Deputy Clerk




CR-104 (wpd 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                       Page 2 of 6
 USA vs.     SHAWN SOBHANI                                                      Docket No.:        CR 19-365-JVS




                     The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                     While the defendant is on probation or supervised release pursuant to this judgment:
                     1.   The defendant must not commit                                       9.     The defendant must not knowingly
                          another federal, state, or local crime;                                    associate with any persons engaged in
                     2.   The defendant must report to the                                           criminal activity and must not knowingly
                          probation office in the federal                                            associate with any person convicted of a
                          judicial district of residence within                                      felony unless granted permission to do so
                          72 hours of imposition of a sentence                                       by the probation officer. This condition
                          of probation or release from                                               will not apply to intimate family
                          imprisonment, unless otherwise                                             members, unless the court has completed
                          directed by the probation officer;                                         an individualized review and has
                     3.   The defendant must report to the                                           determined that the restriction is
                          probation office as instructed by the                                      necessary for protection of the
                          court or probation officer;                                                community or rehabilitation;
                     4.   The defendant must not knowingly                                    10.    The defendant must refrain from
                          leave the judicial district without                                        excessive use of alcohol and must not
                          first receiving the permission of the                                      purchase, possess, use, distribute, or
                          court or probation officer;                                                administer any narcotic or other
                     5.   The defendant must answer                                                  c o n t r o l l e d su b st a n c e , or a n y
                          truthfully the inquiries of the                                            paraphernalia related to such substances,
                          probation officer, unless legitimately                                     except as prescribed by a physician;
                          asserting his or her Fifth                                          11.    The defendant must notify the probation
                          Amendment right against self-                                              officer within 72 hours of being arrested
                          incrimination as to new criminal                                           or questioned by a law enforcement
                          conduct;                                                                   officer;
                     6.   The defendant must reside at a                                      12.    For felony cases, the defendant must not
                          location approved by the probation                                         possess a firearm, ammunition,
                          officer and must notify the probation                                      destructive device, or any other
                          officer at least 10 days before any                                        dangerous weapon;
                          anticipated change or within 72                                     13.    The defendant must not act or enter into
                          hours of an unanticipated change in                                        any agreement with a law enforcement
                          residence or persons living in                                             agency to act as an informant or source
                          defendant’s residence;                                                     without the permission of the court;
                     7.   The defendant must permit the                                       14.    As directed by the probation officer, the
                          probation officer to contact him or                                        defendant must notify specific persons
                          her at any time at home or elsewhere                                       and organizations of specific risks posed
                          and must permit confiscation of any                                        by the defendant to those persons and
                          contraband prohibited by law or the                                        organizations and must permit the
                          terms of supervision and observed in                                       probation officer to confirm the
                          plain view by the probation officer;                                       defendant’s compliance with such
                     8.   The defendant must work at a lawful                                        requirement and to make such
                          occupation unless excused by the                                           notifications;
                          probation officer for schooling,                                    15.    The defendant must follow the
                          training, or other acceptable reasons                                      instructions of the probation officer to
                          and must notify the probation officer                                      implement the orders of the court, afford
                          at least ten days before any change                                        adequate deterrence from criminal
                          in employment or within 72 hours of                                        conduct, protect the public from further
                          an unanticipated change;                                                   crimes of the defendant; and provide the
                                                                                                     defendant with needed educational or
                                                                                                     vocational training, medical care, or other
                                                                                                     correctional treatment in the most
                                                                                                     effective manner.




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                       Page 3 of 6
 USA vs.     SHAWN SOBHANI                                                          Docket No.:      CR 19-365-JVS


                     The defendant must also comply with the following special conditions (set forth below).


                       STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
                     SANCTIONS

                               The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest
                     or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18
                     U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g).
                     Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
                     1996.

                             If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
                     defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

                               The defendant must notify the United States Attorney within thirty (30) days of any change in the
                     defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments are paid
                     in full. 18 U.S.C. § 3612(b)(l)(F).

                               The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
                     material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
                     restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government
                     or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
                     restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

                              Payments will be applied in the following order:

                                         1. Special assessments under 18 U.S.C. § 3013;
                                         2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid
                     before the United
                                           States is paid):
                                                  Non-federal victims (individual and corporate),
                                                  Providers of compensation to non-federal victims,
                                                  The United States as victim;
                                         3. Fine;
                                         4. Community restitution, under 18 U.S.C. § 3663(c); and
                                         5. Other penalties and costs.

                         CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                                       SANCTIONS

                              As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed
                     release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their
                     disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income and
                     expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without
                     prior approval of the Probation Officer.

                              The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,”
                     or other pecuniary proceeds must be deposited into this account, which must be used for payment of all personal
                     expenses. Records of all other bank accounts, including any business accounts, must be disclosed to the Probation
                     Officer upon request.

                              The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in
                     excess of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have
                     been satisfied in full.

                                     These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                          Page 4 of 6
                                                                            RETURN

                      I have executed the within Judgment and Commitment as follows:
                      Defendant                                                                to
                      delivered on
                      Defendant
                      noted on
                      appeal on
                      Defendant
                      released on
                      Mandate
                      issued on
                      Defendant’s
                      appeal
                      determined
                      on
                      Defendant                                                                to
                      delivered on
      at
                             the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
                             Commitment.

                                                                                          United States Marshal


                                                         By
                      Date                                                                Deputy Marshal




                                                                         CERTIFICATE

                      I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on
                      file in my office, and in my legal custody.

                                                                                          Clerk, U.S. District Court


                                                                  By
                      Filed Date                                                          Deputy Clerk




                                                         FOR U.S. PROBATION OFFICE USE ONLY


                     Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
                     supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

                                These conditions have been read to me. I fully understand the conditions and have been provided a copy of
                     them.


                                (Signed)
                                           Defendant                                                     Date




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                      Page 5 of 6
 USA vs.     SHAWN SOBHANI                                           Docket No.:   CR 19-365-JVS


                             U. S. Probation Officer/Designated Witness                Date




CR-104 (wpd 10/18)            JUDGMENT & PROBATION/COMMITMENT ORDER                  Page 6 of 6
